 1
 2                                                                       JS-6
 3                                             Note Changes Made by Court
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA

10   RICARDO SHERFIELD,                                 ) Case No.: 2:19-CV-08295-JFW-RAOx
                                                        )
11              Plaintiff,                              )
                                                        ) ORDER
12      v.                                              )
     BEACH GROCERY CO. INC., a California               )
13   Corporation; VALLARTA FOOD ENTERPRISES,            )
     INC., a California Corporation,                    )
14                                                      )
                                                        )
15              Defendants.                             )
16
                                 ORDER OF DISMISSAL
17
18           In the Notice of Settlement filed on April 3, 2020, Docket No. 32, the parties represent
     that they have settled this action. As a result, the Court dismisses this action without
19   prejudice subject to either party reopening the action on or before June 2, 2020. The Court
     will retain jurisdiction for the sole purpose of enforcing the settlement until June 2, 2020.
20   Thereafter, absent further order of the Court, the dismissal of this action will be with
     prejudice. All dates in this action, including the trial date are vacated.
21
22           IT IS SO ORDERED.

23
24   Dated: April 3, 2020               ______ ________________________________
                                                 ___________________________
                                        HONORABLE
                                        HONORA  ABLE JOHN F. WALTER
25                                      United SStates
                                                 tates District Judge
26
27
28   Notice of Settlement             -1-                2:19-CV-08295-JFW-RAO
